DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03/04/2022 As directed by the amendment: claims 1 and 13 have been amended.  Thus, claims 1-11 and 13-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 5, filed 03/04/2022, with respect to the drawing objections have been fully considered and are persuasive. The amendment to the claims to change “colinear” to “partially colinear” has overcome the drawing objection.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 03/04/2022, with respect to the USC 112(a) rejection of the claims have been fully considered and are persuasive. The amendment to the claims to change “colinear” to “partially colinear” has overcome the USC 112(a) rejection.  The USC 112(a) rejection of the claims has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen Lund on 03/15/2022. 
The application has been amended as follows: The claims as filed on 03/04/2022 have been amended as follows (note that any unlisted claims remain as filed on 03/04/2022). 
Claims 1-11 are cancelled. 
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious a method of augmenting the length of a native chordae tendineae comprising, inter alia, severing the native chordae tendineae at a location between a first attachment site and a second attachment site, and wherein a prosthetic cord is partially colinear with the native chordae at the adjusted length. Erickson et al (US 20170290663 A1) in an embodiment discloses a method of augmenting the length of native chordae with the prosthetic cord is partially colinear with the native chordae at the adjusted length, however this native chordae tendineae is not severed. Janovsky et al (US 20100042147 A1) discloses using a prosthetic cord to restore physiological leaflet coaptation but does not teach having the prosthetic cord partially colinear with the native chordae tendineae. Gries et al (US 20150250590 A1) discloses using a prosthetic cord to restore physiological leaflet coaptation but does not teach attaching ends of the prosthetic cord to attachment sites on the native chordae, does not explicitly disclose having the prosthetic cord partially colinear with the native chordae tendineae, nor severing the native chordae tendineae. Miller et al (US 20160158008 A1) discloses using a prosthetic cord to restore physiological leaflet coaptation but does not teach attaching ends of the prosthetic cord to attachment sites on the native chordae, nor explicitly disclosing having the prosthetic cord partially colinear with the native chordae tendineae. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Levine et al (US 20060095025 A1) discloses severing a native chordae tendineae but does not disclose the prosthetic cord being partially colinear with the native chordae
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771

/RAIHAN R KHANDKER/Examiner, Art Unit 3771   
                                                                                                                                                                                                     /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771